DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of application 14/344,392 filed 12 March 2014 which is the national stage entry of PCT/KR2012/007384 filed on 14 September 2012. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) to foreign application KR10-2011-0093633, filed 16 September 2011. A certified copy has been filed in parent Application 14/344,392 and the Applicant filed a certified translation on 4 April 2016 in parent Application 14/344,392.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a method for enhancing thixotropy of a cosmetic composition by adding to the composition a thickening agent selected from sodium polyacrylate starch or polyacrylate crosspolymer-6 wherein the thickening agent is added to an aqueous inner phase of a water-in-oil cosmetic emulsion. Baines et al. (US 5,855,898) is the closest prior art and teaches a cosmetic composition comprising thickening agents such as xanthan gum wherein the xanthan gum also provides a thixotropic effect. Baines suggests using said agents in an emulsion but is not particularly specific as to the type of emulsion of phase. Baines also does not teach using sodium polyacrylate starch or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613